Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 09/06/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection. The amendment to claim 1 did not render the double rejection moot. Claims at issue are not identical, they are not patentably distinct from each other and wherein the patent anticipates  the instant claims


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No 11314699 .Although the claims at issue are not identical, they are not patentably distinct from each other and wherein the patent anticipates  the instant claims.


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-5 and 8-9, 11-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greg Burns (hereinafter Burns) US Publication 20190266683 and Lee et al (hereinafter Lee) US Publication No 20190385240 and Sze et al (hereinafter Sze) US Publication No 20170039604 in view of Ramadoss et al (hereinafter Ramadoss) US Publication No 20200042989.



As per claim 1, Burns teaches:
A single-tier blockchain-based system for document transformation and 2accountability, comprising: 
3a database to maintain transaction documents comprising document templates 4relating to a transfer of real property, 
(Abstract and paragraphs [0023], [0037]-[0038] and [0049] and [0052], wherein the forms are the document templates) and 8a server comprising a central processing unit, memory, an input port to receive the 9documents and an output port, wherein the central processing unit is configured to: 10receive a request for the transaction documents; 
(Fig. 3D and paragraphs [0052] and [0054])
11automatically populate the form elements of the transaction documents with 12the data values via the data model in response to the request;
(Fig 3D and Abstract and paragraphs [0023], [0037]-[0038] and [0049] and [0052])
Burns does not explicitly teach 9performing compliance checking on the populated data values of the transaction 10documents, however in analogous art of content management, Lee teaches: 
      each template comprising form elements, 5least a plurality of the form elements are each associated with a data field identifier and a 6data value and to maintain a data model for the transaction documents comprising the data 7field identifiers and the data values for the plurality of form elements;
(Fig. 15, 17 and paragraphs [0047], [0057]-[0058] and [0083])
 13perform compliance checking on the data values populating the form 14elements; 
(Paragraphs [0045], [0057]-[0058] and [0083])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee by incorporating the teaching of Lee into the method of Burns. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Burns for the purpose of ensuring data validity.
Burns and Lee do not explicitly teach 9 data field identifier comprising a string of numbers or letters that uniquely 7identify that form element, however in analogous art of content management, Sze teaches: 

data field identifier comprising a string of numbers or letters that uniquely 7identify that form element
(Paragraphs [0005], [0041] and [0061])
automatically populate the form elements15 with data values  16based on the data field identifier comprising the string of numbers or letters 17associated with each of the form elements automatically populated;
(Paragraphs [0005], [0041] and [0061])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee and Sze by incorporating the teaching of Sze into the method of Burns and Lee. One having ordinary skill in the art would have found it motivated to use the content management of Sze into the system of Burns and Lee for the purpose of labeling field identifier.
 	Burns and Lee and Sze do not explicitly teach 9 committing the cryptographic hash of the transaction documents to a blockchain 14copy stored by one or more of the network nodes in the single tier, however in analogous art of content management, Ramadoss teaches: 
 	and 15commit a cryptographic hash of the transaction documents to a blockchain 16copy stored by one or more network nodes in a single-tier when no errors are identified in 17the data values during the compliance checking.
(Paragraphs [0145] and [0168])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee and Sze and Ramadoss by incorporating the teaching of Ramadoss into the method of Burns and Lee and Sze. One having ordinary skill in the art would have found it motivated to use the content management of Ramadoss into the system of Burns and Lee and Sze for the purpose of tracking/managing transaction with the block chain.

As per claim 2, Burns and Lee and Sze and Ramadoss teach:
1 	A system according to Claim 1, wherein the transaction documents comprise 2one or more of an executed contract, a chain of title, deed, and escrow funding.  
(Paragraph [0012])( Ramadoss)  


As per claim 3, Burns and Lee and Sze and Ramadoss teach:
1A system according to Claim 1, wherein the compliance checking comprises 2running completeness logic on the transaction documents and the form elements of the 3transaction documents, comprising at least one of:
 	 4comparing the transaction documents for the transaction with a library of document 5templates for the transaction and determining one of a new transaction document template is 6required for the transaction and no further transaction documents are required for the 7transaction;
 8identifying one or more form elements without data values associated and creating a status indicator for the one or more identified form elements; 
and 2302.US.CON.ap1- 53 -adding one or more form elements to one of the transaction documents based on related form element.  
(Paragraphs [0003], [0046] and [0057], wherein the automatic population of date entries based on the mapping tool is and 10adding one or more form elements to one of the transaction documents based 11on a related form element) (Lee) 


As per claim 4, Burns and Lee and Sze and Ramadoss teach:
1A system according to Claim 1, wherein the compliance checking comprises 2running consistency logic on the form elements of the transaction documents, comprising:    
 	3identifying a change to one of the data values within one of the form elements of one 4such transaction document; and 5propagating the changed data value to each transaction document with at least one 6form element with the same data field identifier.
(Paragraph [0057], wherein the data modification is flagged as inconsistent and automatic data population is triggered)( Ramadoss)


As per claim 5, Burns and Lee and Sze and Ramadoss teach:
A system according to Claim 1, wherein the compliance checking comprises 2running correctness logic on the form elements of the transaction documents, comprising: 
3reviewing the data field values and combinations of the data field values within the 4transaction documents; and 5determining whether the data field values and the combinations of data field values 6are verified by at least one authoritative source.
(Fig. 13 and Paragraphs [0063], [0222], wherein the admin portal and underwriting guidelines is authoritative source)( Ramadoss) and (Paragraphs [0034], [0036] and [0049]-[0050], wherein regulatory sources are authoritative source)(Lee)


As per claim 8,  Burns and Lee and Sze and Ramadoss teach:
 	1A system according to Claim 1, wherein the network nodes perform the same functions comprising one of recording only the cryptographic hash, recording the 2302.US.CON.apl- 54 -cryptographic hash and the transaction documents, and recording the cryptographic hash and chain of title information for the transfer of real property.  
(paragraphs [0058], [0145], [0158], [0168]) and [0193])( Ramadoss)


As per claim 9, Burns and Lee and Sze and Ramadoss teach:
 	1A system according to Claim 1, wherein the cryptographic hash of the 2transaction documents is generated and provided to the network nodes in the single-tier or is 3generated by the network nodes. 
(Paragraphs [0145] and [0168])( Ramadoss)

Claims 11-15 and 18-19 are method claims respectively corresponding to system claims 1-5 and  8-9 and they are rejected under the same rational as claims 1-5 and 8-9.



Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burns and Lee and Sze and Ramadoss in view of Uhlig et al (hereinafter Uhlig) US Publication No 20070089053

As per claim 6, Burns and Lee and Sze and Ramadoss do not explicitly teach identifying a required set of documents for the transaction based on an 4address for the real property to be transferred, however in analogous art of content management, Uhlig teaches:
   	13identifying a required set of documents for the transaction based on an address for 4the real property to be transferred; (Paragraphs [0013] and [0163])
 	and 5confirming that the transaction documents include all the documents in the required 6set of documents for the transaction.  
(Paragraphs [0013] and [0163])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee and Sze and Ramadoss and Uhlig by incorporating the teaching of Uhlig into the method of Burns and Lee and Sze and Ramadoss. One having ordinary skill in the art would have found it motivated to use the content management of Uhlig into the system of Burns and and Lee and Sze and Ramadoss for the purpose of ensuring transaction completeness.

Claim 16 is a method claim corresponding to system claim 6 and it is rejected under the same rational as claim 6.




Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burns and Lee and Sze and Ramadoss in view of Bui et al (hereinafter Bui) US Publication No 20180239959.

As per claim 7, Burns and Lee and Sze and Ramadoss do not explicitly teach reviewing the transaction documents; 5identifying fields designated for signatures and dates, however in analogous art of content management, Bui teaches:
1 2running confirmation logic on the form elements of the transaction documents, comprising: 
3reviewing the transaction documents; 4identifying fields designated for signatures and dates; (Paragraphs [0255], [0258] and [0309]-[0310])
 	and 5determining whether the identified fields designated for signatures and dates are 6associated with populated data values.  
(Paragraphs [0255], [0258] and [0309]-[0310] teaching validating the date and signature)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee and Sze and Ramadoss and Bui by incorporating the teaching of Bui into the method of Burns and Lee and Sze and Ramadoss. One having ordinary skill in the art would have found it motivated to use the content management of Bui into the system of Burns and Lee and Sze and Ramadoss for the purpose of ensuring transaction validity.

Claim 17 is a method claim corresponding to system claim 7 and it is rejected under the same rational as claim 7.


Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burns and Lee and Sze and Ramadoss in view of Kandiraju et al (hereinafter Kandiraju) US Publication No 20190268140.


As per claim 10, Burns and Lee and Sze and Ramadoss do not explicitly 1transaction documents are stored 2in a database or centralized server remote from the network nodes when the network nodes 3are not large enough to store the transaction documents, however in analogous art of transaction management, Kandiraju teaches:
	transaction documents are stored 2in a database or centralized server remote from the network nodes when the network nodes 3are not large enough to store the transaction documents.
(Paragraph [0020])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Burns and Lee and Sze and Ramadoss and Kandiraju by incorporating the teaching of Kandiraju into the method of Burns and Lee and Sze and Ramadoss. One having ordinary skill in the art would have found it motivated to use the content management of Kandiraju into the system of Burns and Lee and Sze and Ramadoss for the purpose of managing transaction storage.

Claim 20 is a method claim corresponding to system claim 10 and it is rejected under the same rational as claim 10.



Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         9/29/2022